 

FILED

June 21, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CAL

EASTERN DISTRICT OF CALIFORNIA

RK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19CR00006-KJM
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
JOSE ELFEGO GUTIERREZ-GOMEZ, _ )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release_JOSEELFEGO GUTIERREZ-GOMEZ , Case
No. _2:19CR00006-KJM_, Charge _8USC § 1326(B)(2)_, from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__

Y_ Unsecured Appearance Bond $25,000.00

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

Y_ (Other) Pretrial conditions as stated on the record.

The defendant shall be released to the Pretrial Officer on 6/24/2019 @ 9:00 a.m. to be taken to Well

Space Treatment Facility.

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _June 21,2019 at_2:19pm_.

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

 

 

Copy 2 - Court
